DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on May 11, 2020, has been received and entered.  The substitute specification filed May 11, 2020 has been received and entered.
 Applicant is reminded that amendments to the claims are represented via underlying or strike through and that the color does not need to be in boldface, all of the claim language should be in the same font size and color (except for italics as needed).







Claim Disposition
3.	Claims 75-100 have been added. Claims 1-100 are pending. Claims 1-12 and 75-100 are under examination. Claims 13-74 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Claim Objections

4.	Claims 75 and 84 are objected to because of the following informalities:
For clarity and consistency it is suggested that claim 84 is amended to read, “chromatography” in lieu of “chromatograph”.
	For clarity and precision of claim language it is suggested that claims 75 and 84 are amended to delete the phrase “collagenase I and II, respectively”.
Appropriate correction is needed.






Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 4-5, 7, 11, 75, 83-87, 89 and 93-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is ambiguous, with the recitation of “…elimination step comprises separating a plurality of highly pure fractions of collagenase from delta toxin”, because this could mean that the fractions of collagenase are already highly pure before being separated from delta toxins making them more pure such as the recited 95% purity; or it could mean what the specification discloses which is ‘ a highly pure collagenase product post-removal of delta toxins’ (see paragraph [0274] of the specification).
Claim 5 lacks clear antecedent basis for the recitation of ‘the elimination step separates fractions of collagenase I” because claim 3 from which it depends recites that the “elimination step eliminates delta toxin”. See also claim 11 with similar language.
Claim 7 is ambiguous for the recitation of “at least one of collagenase I and collagenase II”, because “at least one of” implies a selection of one criteria in the 
Claim 75 is indefinite for the recitation of “at least 95% area pure as determined by RP-HPLC because the process recited in the as making the product with purity does not mention in the method steps to utilize a RP-HPLC; and recites a column chromatography with metals which is not the step needed to produce the claimed purity.
Claim 84 is confusing thus indefinite for the recitation of “…composition essentially free of delta toxin…” in the preamble and then the recitation of “…wherein the composition is essentially free of delta toxin…”. The dependent claims hereto are included.
Claim 85 lacks clear antecedent basis for the recitation of “the purity of the composition is at least 95% by area pure as determined by reverse phase high performance liquid chromatography after the delta toxin elimination step despite the presence of one or more metal contaminants”, because claim 84 from which it depends makes no mention of, “ the presence of one or more metal contaminants”. Dependent claims hereto are also included.
Claim 89 lacks clear antecedent basis for the recitation of, “the composition comprises collagenase I and II… wherein the composition has less than 1000ng of delta toxin”, because the specification indicates that collagenase I or collagenase II has less than about 50ng neutral protease (see paragraphs [0311, 0312 and 0313]; and less than 1000ng includes 999ng for example which is not less than 50ng. See also claims 93-100 with similar language.

Response to Arguments
6.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein because applicant’s comments are moot. Note that new grounds of rejections have been instituted under 112, second paragraph for the reasons stated above based on amendments made to the claims.



Conclusion


7.	No claims are allowable.


8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652